METHOD FOR DISSOLVING LITHIUM COMPOUND, METHOD FOR MANUFACTURING LITHIUM CARBONATE, AND METHOD FOR RECOVERING LITHIUM FROM LITHIUM ION SECONDARY CELL SCRAP
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 10/24/2022:
Claims 10-13 have been amended; no new matter has been entered.
Claim objections have been withdrawn due to amendment.
Rejections under 35 USC 103 have been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has been amended to include wherein the cell powder contains cobalt and aluminum, and wherein a pH of a lithium dissolved solution obtained in the lithium dissolving step is from 7 to 10.
Claim 10 now reads (emphasis added): A method for recovering lithium from lithium ion secondary cell scrap, the method comprising: a calcination step of calcining the lithium ion secondary cell scrap; and a lithium dissolving step of bringing cell powder obtained after the calcination step into contact with water or an acidic solution and feeding, separately from the cell powder, a carbonate ion to the water or the acidic solution to dissolve lithium in the cell powder, wherein the cell powder contains cobalt and aluminum, and wherein a pH of a lithium dissolved solution obtained in the lithium dissolving step is from 7 to 10.
However, it is unclear how the pH of the lithium dissolved solution in the dissolving step is 7-10 when the solution made entails combining a cell powder, made of Co and Al, with an acid. The pH of an “acidic” material is below 7. To one of ordinary skill in the art, an acid would be needed to lower the pH to 7-10 from a very basic material (above 7, or in this case above 10), however it is not disclosed what the pH of the (starting) material is. How high is the pH of the cell powder that it needs an acid to lower the pH to the claimed range? Further, what are the contents of the cell powder besides Co and Al that cause such a very basic pH? Claims 1-9 disclose contacting a lithium compound with an acidic solution wherein the lithium compound is made of lithium hydroxide, lithium oxide, or lithium carbonate. If these materials also exist in the cell powder of claim 10, then adding an acid would make sense in order to lower the pH to the claimed 7-10 scale (these lithium compounds all have a pH above 10). This is not disclosed in the specifications however. Further, paragraph 0066 discloses: “In the case of an acidic solution to which an acid is added, an amount of the acid added is preferably adjusted such that a pH of the lithium dissolved solution finally obtained in the lithium dissolving step is from 7 to 10. If the pH of the lithium dissolved solution is less than 7, metals such as cobalt may be dissolved out, and if the pH is more than 10, aluminum may be dissolved out. It should be noted that the acid may be added before, during and/or after dissolving the lithium”. What amount of acid is being added? This is absolutely necessary to know when making a pH adjustment in addition to knowing the pH of the cell powder that is obtained after calcining. Finally, when the acid is added is vital as well. If acid is added after dissolving the lithium then what is causing such a high pH? 
Much clarification is needed after this amendment has been made.
Claims 11-17 are also rejected under 35 USC 112(b) for their dependence on claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729